Title: To James Madison from Archibald M. Cock, 19 August 1807
From: Cock, Archibald M.
To: Madison, James



Sir!
Fredericksburg, Virginia, 19th: August 1807.

I arrived here this evening, and in the morning, shall depart for Washington City.
It is my intention to remain at the Seat of Government for three or four days, and from thence to proceed on to NewYork.
Be pleased to present my best respects to Mrs. Maddison, and accept Sir, my thanks for your Civilities to me whilst at your place.  I have the honor to be, With great respect, Your mo: ob: Servt:,

Archd: Mnr: Cock

